This is an appeal from a decree dismissing a libel for divorce. The ground of the dismissal was that the libellant had not satisfactorily proven the acts of cruelty upon which the libel was predicated.
We are asked to reverse the decree solely on the ground that the judge erroneously decided the facts. A careful examination of the transcript discloses not only much conflict in the testimony of the parties to the action but also in that of other witnesses who were called in their behalf. The circuit judge in his decision, after stating that the burden of proof was on the libellant, said: "The court feels that the libellant has not satisfactorily met that burden. The case is impregnated with falsehoods. The court feels that there has been much perjury in this case; not only by the witness Mrs. Emma Simiona, but other witnesses have falsified their testimony during the course of the trial. The court is not satisfied from the evidence that the libellant has proven the allegations of her petition by clear and satisfactory proof. The prayer of the libel is therefore denied and the libel is dismissed." The judge saw the witnesses and heard them testify. He was in a much better position to judge their credibility and weigh their testimony than we are. No cogent reason appears why his findings should be overturned. It has long been the rule in this jurisdiction that in cases like the instant one the findings of a trial judge on pure issues of fact are given great weight and should control unless the evidence clearly requires a contrary conclusion.
The decree appealed from is affirmed.